Citation Nr: 0820196	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial rating greater than 20 percent 
for herniated nucleus pulposus, L5-S1. 

2. Entitlement to an initial rating greater than 10 percent 
for eczema. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1998 to 
February 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
herniated nucleus pulposus, L5-S1, and awarded a 10 percent 
rating, effective February 25, 2002, and also granted service 
connection for eczema, and awarded a noncompensable rating, 
also effective February 25, 2002. By rating decision of 
December 2003, the veteran's rating for herniated nucleus 
pulposus, L5-S1, was increased to 20 percent, effective 
February 25, 2002, and the noncompensable rating for eczema 
was increased to 10 percent, effective February 25, 2002. The 
veteran has continued to appeal for a higher rating, thus the 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993). In March 2004, the veteran's claim was transferred 
from the Roanoke, Virginia RO to the Huntington, West 
Virginia RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that her herniated nucleus pulposus, L5-
S1 and eczema are more severe than the current evaluations 
reflect. This matter is being remanded for further 
development needed in this case prior to final adjudication.

The veteran submitted a statement in support of her claim 
received by VA in March 2008. She indicated, in pertinent 
part, that she had a scheduled examination for her service-
connected disabilities that she missed because of death in 
the family. Further, she asserted that her low back and skin 
disabilities had gotten progressively worse. The last VA 
examinations for both of her disabilities occurred in 2004. 
She also indicated that she needed further assistance from VA 
because she had been unable to make contact with a Disabled 
American Veterans representative that had been assisting her. 
Her accredited representative is from the National Veterans 
Organization of America. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination. See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle l. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].

Based on the foregoing, this case is REMANED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for her herniated 
nucleus pulposus, L5-S1 and eczema, that 
is not evidenced by the current record. 
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

With regard to any attempt to obtain such 
records: 

a. If the requested records are held by a 
department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held by a 
health care provider or facility not 
associated with the Federal government, 
notify the veteran and her representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Arrange for the veteran to undergo a VA 
orthopedic examination for the purpose of 
ascertaining the current nature and 
severity of her service-connected back 
disorder.  The claims file must be made 
available to the examiner for review.  The 
examiner is asked to address the 
following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.  
State also, whether the lumbar spine 
involves any ankylosis either favorable or 
unfavorable.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology, if any, equates to 
"mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of the 
sciatic nerve.  

f) The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3. Arrange for the veteran to undergo a VA 
dermatological examination for the purpose 
of ascertaining the current nature and 
severity of her service-connected eczema.  
The claims file must be made available to 
the examiner for review.  The examiner is 
asked to address the following:

a) Indicate whether 20 to 40 percent of 
the entire body or 20 to 40 percent of the 
exposed areas are affected; or systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required for a 
total of six weeks or more during the past 
12 month period; or if more than 
40 percent of the entire body or 
40 percent of the exposed areas are 
affected by eczema; or constant or near 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required during the past 12 month period. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5. Thereafter, the RO/AMC will 
readjudicate the issues of an increased 
rating for herniated nucleus pulposus, 
L5-S1, and an increased rating for 
eczema. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on increased rating. They 
should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. The veteran should also 
be advised of the name of her representative in this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





